 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                             CASE NO. 1:14-cr-00097-DAD-BAM
11                                Plaintiff,               STIPULATION AND ORDER TO
                                                           CONTINUE SENTENCING DATE
12                 v.
13   VICTOR ANTHONY NOTTOLI,
14                                Defendant.
15

16                                             STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant, by
18
     and through his counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for sentencing on Monday, September 30,
20
     2019, at 10:00 a.m. The Court further ordered that it would not permit another continuance absent a
21
     compelling showing of good cause.
22

23          2.      On Monday, June 24, 2019, the defendant was subpoenaed to appear and testified at

24 trial in the District of Nevada in United States v. Charles Burton Ritchie, et al., 2:15-cr-00285-APG-

25 GWF (Doc. 419).
26
            3.      The defendant will be required to testify in the Southern District of Alabama in
27
     United States v. Charles Burton Ritchie, et al., 1:15-cr-00227-WS-C (Doc. 77). Trial has been set
28
                                                       1
29

30
 1
     for the September 2019 trial term.
 2

 3          4.      The government does not anticipate that the defendant’s testimony will be required in

 4 any other trials or proceedings.

 5          5.      By this stipulation, the parties now move to continue the matter to Monday,
 6
     December 16, 2019, at 10:00 a.m., to effectuate the terms of the plea agreement.
 7
            6.      The parties further stipulate to the following revised briefing schedule:
 8
            Informal Objections Due:                                      November 18, 2019
 9

10          Final PSR Filed with the Court:                               November 25, 2019

11          Formal Objections to PSR/Sentencing Memo due:                 December 2, 2019

12          Responses to Formal Objections/Reply to Sentencing Memo:             December 9, 2019
13          IT IS SO STIPULATED.
14
     DATED:         June 26, 2019                 Respectfully submitted,
15
                                                  McGREGOR W. SCOTT
16                                                United States Attorney

17
                                                  /s/ Karen A. Escobar
18                                                KAREN A. ESCOBAR
                                                  Assistant United States Attorney
19 DATED:           June 26, 2019

20                                                /s/ Patrick K. Hanly
                                                  PATRICK K. HANLY
21                                                Counsel for Defendant
                                                  Victor Anthony Nottoli
22

23

24

25
26

27

28
                                                        2
29

30
 1                                               ORDER
 2
            The court has reviewed and considered the stipulation of the parties to continue the sentencing
 3
     in this case. Good cause appearing, the sentencing hearing as to the above-named defendant currently
 4

 5 scheduled for September 30, 2019, is continued to December 16, 2019, at 10:00 a.m. in courtroom 5

 6 before District Judge Dale A. Drozd.

 7
     IT IS SO ORDERED.
 8
 9      Dated:    July 8, 2019
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                       3
29

30
